MEMORANDUM **
Meliton Cervantes Salazar, a native and citizen of Mexico, petitions pro se for review of a decision of the Board of Immigration Appeals (“BIA”) upholding an *623Immigration Judge’s order denying his application for cancellation of removal.
We lack jurisdiction to review the discretionary determination that Salazar failed to show exceptional and extremely unusual hardship to his qualifying relatives. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005). Salazar’s contention that the BIA failed to adequately consider and weigh all the evidence of hardship does not raise a color-able due process claim. Id. (“traditional abuse of discretion challenges recast as alleged due process violations do not constitute colorable constitutional claims that would invoke our jurisdiction”).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.